Improving the quality of teacher education (short presentation)
The next item is the report by Maria Badia i Cutchet, on behalf of the Committee on Culture and Education, on improving the quality of teacher education.
rapporteur. - (ES) Commissioner, I believe we can agree that adopting a report on such a current, key topic as the quality of teacher education is good news, given that the aim of teacher education is in fact quite simply to improve pupils' education and give them knowledge which provides them with intellectual maturity and a critical mindset while at the same time providing them with the skills necessary to be able to participate in a society which is increasingly competitive and demanding.
This is a concern shared by many stakeholders, from pupils to their parents, the teaching profession and business leaders among others. In Europe there are currently over six million teachers performing this key role in developing the knowledge and skills of society's young people and making a decisive contribution to improving the opportunities for economic growth and greater competitiveness.
Current working conditions in this sector are more complex and more demanding: classrooms are more heterogeneous from the social and cultural point of view, teaching concentrates on individual learning, teachers have gone from being ex-cathedra trainers to being classroom managers; there is a requirement to have a good knowledge of foreign languages and information and communications technologies (known as ICT), not only as a means of transmitting knowledge but to be able to use them as a teaching tool.
The data available to us show that there are shortcomings in teaching quality; this is in line with the increased complexity of the profession mentioned above, and it makes greater investment in teacher education crucial during both initial training and in-service training, and highlights the need for greater support in the first years of a teaching career.
There is also a whole range of related issues which should be taken into consideration: considerable differences in salaries between countries, and differences relative to average wages within the same country, a high proportion of older workers, demotivating working conditions in some cases, low numbers of people wanting to enter the profession, etc.
This is the context in which this report was written. It proposes various recommendations which I shall now summarise:
First, we need to attract better candidates into the profession, a factor which is closely linked to improved status in society and the remuneration of the teaching profession. This involves improving the working conditions of the teaching profession by formulating proposals to support teachers in their first years in the job; young teachers could gain from the knowledge of older teachers, who could reduce their contact hours with pupils and spend more time in applied research and transfer of knowledge.
It also involves investing in initial and in-service education for teachers, making university education compatible with professional development and facilitating improved qualifications and skills for existing teaching staff.
Thirdly, encouraging the exchange of good practice by enhancing mobility programmes, especially under the Comenius programme, which also contributes positively to the updating of language skills.
Fourthly, promoting decision-making at school level; in other words, greater autonomy bearing in mind the different backgrounds of each school and the various stakeholders involved in each school community: parents, local cultural amenities, etc.
Commissioner, this report, in accordance with the provisions of Article 149 of the Treaty on the Union on education and training, will not be binding on the Governments of the Member States. It is nonetheless a resolution to which regard should definitely be had.
Key issues such as those surrounding education are also closely related to the values of the Europe of the future and European citizenship, and I therefore ask the Commission to support this report from the Committee on Culture and to do its utmost to defend the proposals it contains to the Council.
Ladies and gentlemen, in our conversations we often note the importance of thinking about the kind of country we are going to leave to our children. We should also think about the kind of citizens we are going to leave to our countries, and that is an area in which education has a crucial part to play.
Member of the Commission. - Mr President, distinguished Members of Parliament, I warmly welcome this report, especially as I am the Commissioner responsible for education. I would like to thank Mrs Maria Badia i Cutchet and the Committee on Culture and Education for their work.
Like you, the Commission believes that all Member States face significant challenges as they seek to improve their educational and training systems, especially vis-à-vis higher quality. We have talked repeatedly - and I remind you again - of the importance of key competences as well as equity and efficiency in our systems. These challenges cannot be met or reflected in a full sense without a high quality in the teaching profession, which is key to all of this. The quality of teachers is the critical factor for the modernisation of our education system and the achievement of equity and efficiency. Without such teachers, it is difficult to achieve any improvement.
The particular challenges faced by teachers are increasing as economic, social and educational contexts become more complex and schools and classrooms become more heterogeneous and more diverse. In the debate on the first report this evening we spoke of creativity and innovation. We can only achieve higher creativity and innovation in pupils if we have creative and innovative teachers in our schools.
We need to attract the very best candidates into the teaching profession. We need to give them the best possible preparation for their career and - most importantly - we need to continue training and developing all our teachers throughout their careers. This is - as you said, Mrs Badia i Cutchet - about the recruitment and salaries of teachers.
Every teacher must also be an autonomous learner, constantly reflecting on the way she or he teaches, learning from her or his peers and seeking new ways to develop knowledge and skills and to meet the individual needs of pupils. Every teacher must also be a lifelong learner. He or she cannot teach lifelong learning if he or she is not a lifelong learner. An initial education of three or four years can never be enough to equip a teacher for a lifetime of teaching. Only if teachers continue to learn can they keep up to date and provide learning that is truly relevant to their pupils.
I was very pleased to note that there is such a large consensus on these issues - as indeed there was in the Council among Ministers last November.
We must now work to build on these good intentions and this consensus to put in place real improvements in teacher education. We need to encourage Member States to invest more in developing their teaching staff. Three or four days of in-service training per year is simply not enough. Induction support for new teachers also needs to be improved and extended. We need to encourage Member States to improve the quality of in-service training and ensure that it provides the kinds of practical teaching skills that teachers really need today and tomorrow.
We need to promote school leadership. Schools these days are major organisations affecting the lives of hundreds of thousands of people. They need to be well-administered and well-managed, but most of all they need to be well-led by a leadership team with a clear vision of high quality education for all of its pupils.
Thank you once again for your report and your commitment. I look forward to continuing not only our discussions, but especially our cooperation on this important issue.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - The report was based on the European Commission's communication 'Improving the Quality of Teacher Education' (SEC(2007)0931) and stresses the need for the Member States to reform the national education systems in order to improve teachers' training.
The rapporteur has pointed out some very important facts such as the difficulty of keeping the best candidates for the teaching profession, the low payment of teachers in many countries, the poor social status of teachers, teachers' low level in foreign language learning and many more.
In order to solve these problems, we should have a coherent, complex and complete strategy all over the EU. We should have more training programmes for teachers, and these programmes should be structured in such a way that the qualifications obtained in the end are recognised in all the Member States. In order to achieve this, we need to share the responsibility with the national governments, as we may have the desire but they have the competence to reform the education system.
I hope this report will be the first step in a long process that will end with a real improvement of the quality of teachers' education across the European Union.
in writing. - European Roma have been subjected to low-quality education in the form of segregated education and gypsy-only classrooms, not only in the post-communist countries but in Europe as a whole. Roma children encounter difficulties in receiving quality education in new and old Member States alike. Geographical segregation of Roma is a major obstacle to equality in education. The living conditions of Roma make it difficult to take the steps necessary in the long battle to eliminate gypsy-only classrooms. Making progress on this fight depends on highly-qualified teachers from Roma and non-Roma backgrounds to ensure the essential development of Roma children and to change the status quo. Providing highly-qualified teachers to give Roma children the challenges found in mainstream schools is of huge relevance to the education future teachers receive in teacher-training colleges. If we are to expect results from our children we must provide our teachers with exemplary training. The knowledge about progressive teachings in multiculturally diverse classrooms must be a main focus in future teacher training. The goal of equalising the quality of education between schools, stopping early drop-outs, and making sure Roma children make it to university and that they are prepared to face life's challenges is not one taken lightly but one we must endeavour to fight for.